121 S.E.2d 549 (1961)
255 N.C. 310
Lemuel ASHE, Employee,
v.
Jack BARNES, Employer.
No. 17.
Supreme Court of North Carolina.
September 20, 1961.
*551 Bailey & Bailey, Plymouth, for plaintiff appellee.
W. L. Whitley, Plymouth, for defendant appellant.
DENNY, Justice.
The appellant poses these questions: (1) When the employee, Ashe, elected to accept the insurance policy provided for him by his employer, Barnes, did he not elect thereby to exempt himself from the provisions of our Workmen's Compensation Act? (2) When the employee, Ashe, accepted benefits under the Nationwide policy and which he continues to do, did he not thereby estop himself from claiming under the provisions of our Workmen's Compensation Act? In our opinion, both of these questions must be answered in the negative.
It appears from the evidence offered by the employer before the hearing commissioner that the agent of Nationwide who wrote the policy on plaintiff Ashe informed defendant Barnes that the policy was not workmen's compensation insurance, and also that he knew at the time he wrote the Nationwide policy that Barnes was not carrying workmen's compensation insurance on his employees.
"In general, the doctrines of waiver and estoppel do not apply in workmen's compensation cases and they may not be invoked to defeat rights granted, or to avoid burdens imposed, thereunder." 100 C.J.S. Workmen's Compensation § 389, page 155; Sackolwitz v. Charles Hamburg & Co., 295 N.Y. 264, 67 N.E.2d 152; Braiter v. Addie Co., 282 N.Y. 326, 26 N.E.2d 277; Micieli v. Erie R. Co., 131 N.J.L. 427, 37 A.2d 123.
There is nothing in the record on this appeal to indicate that employee Ashe knew prior to or at the time of his injury, that his employer was not carrying workmen's compensation insurance as required by law, or that his employer had procured the accident policy from Nationwide on his life.
G.S. § 97-3 provides: "From and after July 1, 1929, every employer and employee, except as herein stated, shall be presumed to have accepted the provisions of this article respectively to pay and accept compensation for personal injury or death by accident arising out of and in the course of the employment, and shall be bound thereby, unless he shall have given, prior to any accident resulting in injury or death, notice to the contrary in the manner herein provided."
It is not contended that either employer Barnes or employee Ashe exempted himself from the Workmen's Compensation Act in the manner required in G.S. § 97-4. Moreover, it is provided in G.S. § 97-93, in pertinent part, as follows: "Every employer who accepts the provisions of this article relative to the payment of compensation shall insure and keep insured his liability thereunder * * * or shall furnish to the Industrial Commission satisfactory proof of his financial ability to pay direct the compensation in the amount and manner and when due as provided in this article * * *." The appellant did not comply with the provisions of the foregoing statute in either respect.
In view of our conclusion with respect to the questions posed by the appellant, is the employer entitled to have the sums paid by Nationwide to his employee credited on payments required under the award of the Industrial Commission? Our Workmen's *552 Compensation Act allows a deduction from the amount to be paid as compensation for payments made by the employer to the injured employee before an award is made by the Industrial Commission. The pertinent statute, G.S. § 97-42, reads as follows: "Any payments made by the employer to the injured employee during the period of his disability, or to his dependents, which by the terms of this article were not due and payable when made, may, subject to the approval of the Industrial Commission, be deducted from the amount to be paid as compensation. Provided, that in the case of disability such deductions shall be made by shortening the period during which compensation must be paid, and not by reducing the amount of the weekly payment."
We have not found a case where this Court has construed the above statute with reference to the question involved, and there is very little authority to be found in other jurisdictions.
In Butler v. Lee, 97 Ga.App. 184, 102 S.E.2d 498, 499, the Court said: "There is no provision of law under which payments to an employee under a companyowned health and accident insurance policy, whether for the payment of medical bills or otherwise, may be deducted from payments required under the Workmen's Compensation Act. The hearing director did not err in failing to deduct from the amount of an award made to an employee sums received by such employee under a policy of accident insurance maintained by the employer."
In the case of Alabam Freight Lines v. Chateau, 57 Ariz. 378, 114 P.2d 233, the employer took out an accident insurance policy on his employees, on which he paid all the premiums. Chateau, an Alabam employee, suffered an injury on the job, for which his employer paid his medical and hospital bills, and in addition turned over to him $409, received as proceeds from the accident insurance policy. Subsequently, the Industrial Commission awarded Chateau the sum of $307, as compensation for lost time, and ordered his employer to pay for reasonable medical and hospital treatment. The Industrial Commission further ordered that any payment of compensation or medical benefits theretofore made by the employer be credited against the award and were deductible therefrom. The employer sought to enjoin the collection of the award on the ground that it had already been paid, in that Chateau had received an amount in excess of the award from the accident insurance policy. The Court held that the proceeds from the accident insurance policy should not be credited against the award in favor of the employee as compensation for his lost time, even though the employer paid all of the premiums for the insurance. The Court further said: "There was no connection, as a matter of law, between the amount which he was entitled to under the accident insurance policy and the amount which was due him as an award under the workmen's compensation law. By the terms of that award, (the employer) was required to pay a fixed sum for compensation, and also the necessary medical expenses. It was also provided that any sums which had been paid previously on either the compensation or the medical expenses might be deducted from the award. All of the medical expenses having been paid by (the employer) under its contract with (the employee), the latter had no further claim under the award against (the employer) for medical expenses. But he did have a right to recover from (the employer) the award of compensation, for the amount paid him under his accident policy was not, and could not be, a payment on the award. The one rested upon the workmen's compensation law and the other upon a contract between (the employer) and the insurance company for the benefit of (the employee)." This case was cited with approval and followed in Whipple v. Industrial Commission, 59 Ariz. 1, 121 P.2d 876.
There is nothing in our Workmen's Compensation Act that prohibits an employer from making special provisions for an injured *553 employee beyond those benefits which the employee is entitled to receive under the provisions of our Workmen's Compensation Act.
It is well known that many employers of labor who carry workmen's compensation insurance on their employees, or who are self-insurers, provide pension funds and other benefits for their employees, Grady v. Appalachian Electric Power Co., 126 W.Va. 546, 29 S.E.2d 878, but there is no provision in our law which authorizes an employer subject to our Workmen's Compensation Act to substitute an accident policy in lieu of compensation and other benefits required by our Workmen's Compensation Act. G.S. § 97-6.
The judgment of the court below is
Affirmed.